DETAILED ACTION

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a laminated glass windshield, side window, or sunroof produced by laminating two glass sheets with a multilayer laminated film comprising film A and film B.  Film A contains a polyvinyl acetal, 0-8 wt% of plasticizer, 117-780 ppm of potassium acetate, and 0-20 ppm of magnesium acetate.  Film B contains a polyvinyl acetal and at least 22 wt% of a plasticizer.
	Greb et al. (US 2015/0217547 A1) and Isoue et al. (US 2013/0074910 A1) represent the closest prior art.  While Greb et al. teach laminated glass formed with an interlayer comprising one layer of polyvinyl acetal with 22-32 wt% plasticizer and another layer of polyvinyl acetal having little to no plasticizer, there is nothing in the reference suggesting the addition of 117-780 ppm of potassium acetate to the layer having low plasticizer content.  Furthermore, while Isoue et al. teach the addition of 1 to 10,000 ppm potassium acetate to a polyvinyl acetal layer for improving adhesion to glass, the polyvinyl acetal of this layer is required to contain 15-60 parts by mass of plasticizer per 100 parts of polyvinyl acetal (i.e. about 13-38 wt%).  Upon reconsideration, the examiner agrees with the applicant (e.g. paragraph bridging pages 6 and 7 of the reply filed 09 March 2022) that neither Greb et al. nor Isoue et al., taken alone or together, suggest the addition of 117-780 ppm of potassium acetate to a polyvinyl acetal layer containing 8 wt% or less plasticizer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claim 32 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 42-44, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 26 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787